Title: To James Madison from Sylvanus Bourne, 5 September 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 5 September 1805, Amsterdam. “I have just recd. a letter from our Consul in London in reply to one I wrote him on the subject of the late proceedings of the British Govt towards our flag—in which he mentions that their Commanders of the Cruizers had far exceeded their orders in many cases as their conduct had been disavowed by Govt which shewed a disposition of making due reparation & that he had reason to hope our navigation would here after be free from similar embarrassments—this is pleasing news particularly as every appearance supports the belief that the War will in a few days break out again on the Continent—in which case the u[n]molested neutrality of our flag will be precious indeed to our Country.”
        